Citation Nr: 1732965	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected fracture and degenerative joint disease lumbar spine ("low back disability").

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to October 1976, March 1992 to June 1992, April 1999 to September 1999, and June 2004 to September 2004, with additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for a low back disability and assigned a noncompensable rating. 

In a December 2012 rating decision, the RO increased the rating for a low back disability to 10 percent, effective from the date that service connection was granted.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue of entitlement to an increased rating remains on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which is of record.

This case was previously before the Board in December 2016, at which time it was remanded for further development.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's low back disability has been manifested by pain; forward flexion of the thoracolumbar spine, at worst, to 80 degrees; and a combined range of motion of the thoracolumbar spine of, at worst, 160 degrees, with no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis of the thoracolumbar spine, or incapacitating episodes requiring medically prescribed bed rest due to intervertebral disc syndrome.

2.  The Veteran's service-connected low back disability does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for fracture and degenerative joint disease lumbar spine have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003; 5235-43 (2016).

2.  The criteria for a TDIU are not met.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter sent in June 2008, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran has been medically evaluated in conjunction with this claim on four separate occasions.  Additionally, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo a VA examination in order to obtain updated information regarding the severity of the Veteran's service-connected low back disability.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher initial disability rating for his low back disability, which is currently rated at 10 percent disabling under C.F.R. § 4.71a, Diagnostic Code 5242 (degenerative arthritis of the spine).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  All service-connected spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Diagnostic Code 5243 provides that intervertebral disc syndrome can be evaluated under either the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the general rating formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Diagnostic Code 5242 refers to Diagnostic Code 5003 (degenerative arthritis), and under 5003 degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  However, when the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint or group of minor joints affected, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, the dorsal vertebrae (also known as the thoracic vertebrae), and the lumbar vertebrae, are considered groups of minor joints.  38 C.F.R. § 4.45(f).

Under the incapacitating episodes rating formula, a 10 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Factual Background  

Turning to the evidence of record, the Veteran was afforded a VA examination in April 2009.  He reported pain in the low back that occurs five times per day and lasts for 1.5 hours.  He described the pain as squeezing, aching, and sharp, and at a severity level of 7/10.  He also reported stiffness and numbness.  The Veteran denied loss of bladder or bowel control, and he denied current treatment for his back condition.  He denied that the condition resulted in any incapacitation.  The Veteran reported functional impairment of back pain.  

On examination, the Veteran's posture was normal, and he walked with a normal gait.  There was no evidence of radiating pain on movement, muscle spasm, or tenderness.  Straight leg testing was negative bilaterally.  There was no evidence of ankylosis.  Range of motion testing revealed forward flexion to 85 degrees, with pain at 85 degrees; extension to 25 degrees, with pain at 25 degrees; right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 10 degrees, with pain at 10 degrees; right rotation to 15 degrees, with pain at 15 degrees; and left rotation to 15 degrees, with pain at 15 degrees.  The joint function of the spine was additionally limited by pain after repetitive use, but it was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There was no change in range of motion after repetition.  The inspection of the spine revealed normal head position with symmetry in appearance, and there was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  A neurological examination of the lower extremities was normal.  X-rays of the lumbar spine showed degenerative arthritis and joint narrowing.  

The Veteran was afforded a VA examination in October 2009.  The Veteran denied urinary and fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, spasms, and pain.  He reported that the pain was daily and mild, and he described the pain as throbbing.  He denied radiation of pain.  The Veteran also denied flare-ups and incapacitating episodes.  He reported that he was able to walk a quarter of a mile.  

On examination, the Veteran's posture, head position, and gait were normal, and there was symmetry in appearance of the spine.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  A motor examination was normal, with no evidence of muscle atrophy and normal muscle tone.  Sensory and reflex examinations were also normal.  Range of motion of the lumbar spine was normal, with no pain on motion.  With repetitive motion, there was no additional limitation of joint function, nor was there additional pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran reported that he was currently employed as an electrical plumber and that he lost no time from work due to his back condition.  The examiner opined that there were no significant effects on the Veteran's usual occupation and no effects on usual daily activities due to the Veteran's low back disability.  

The Veteran was afforded a VA examination in October 2015.  The Veteran reported decreased flexibility and an inability to retrieve items from the floor.  He reported more pain in his lower back, and he indicated that he was unable to perform his job as an electrician.  The Veteran reported that he could not lift more than about 15 pounds due to pain in his mid and lower back.  He also reported a constant pushing sensation in his lower back that progressed to intense with activities.  The Veteran reported constant pain in his lower back that intensified with physical activity, tight clothing, traveling any distance, putting on his clothing, or walking any distance greater than 100 yards.  He also noted problems with bowel habits in the past for which he takes probiotics and stool softeners.  The Veteran reported flare-ups of pain wherein the pain becomes more intense and affects his ability to sleep, dress, and perform normal activities of daily living.  The Veteran reported functional impairment due to problems with bending, lifting, climbing a ladder, and lifting more than 15 pounds.  

Range of motion testing revealed flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran's abnormal range of motion contributed to functional loss in that the Veteran had difficulty putting on shoes and socks, getting up out of a chair, and bending over to pick up items.  Pain was noted with forward flexion, right lateral rotation, and left lateral rotation, and pain caused functional loss.  There was objective evidence of tenderness in that the Veteran was very tender over the lower lumbar spine area and across the upper hip area.  The severity of the tenderness was mild to moderate.  There was no additional loss of function or range of motion after three repetitions.  The examiner opined that pain significantly limited functional ability with repeated use over a period of time and during flare-ups, but without additional loss of range of motion.  The Veteran had guarding and muscle spasm not resulting in abnormal gait or abnormal spinal contour.  The examiner indicated that interference with sitting and standing were additional factors contributing to the Veteran's disability.  Muscle strength testing was normal.  Deep tendon reflexes were hypoactive at the knee and ankle bilaterally.  A sensory examination was normal, and straight leg raising testing was negative bilaterally.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis or IVDS.  The examiner indicated that the Veteran's low back disability impacted his ability to work in that his inability to climb a ladder or lift more than 15 pounds interfered with his ability to perform the duties required by his job as an electrician.  

An August 2016 private lumbosacral x-ray shows multilevel degenerative anterior osteophytes with endplate sclerosis and moderate to severe loss of disc height at L5/S1.  The conclusion on the report was "multilevel degenerative disc disease."

During the August 2016 Board hearing, the Veteran testified that he has "steady pain" in his back.  He testified that he cannot sit for very long due to back pain and that he continuously rolls over in bed at night while sleeping.  He also testified that while driving, he continuously shifts positions in the seat or stops to get out and walk around.  The Veteran testified that he sometimes gets muscle spasms in his back.  He also testified that his back gets fatigued if he stands or sits for too long.  

The Veteran was afforded a VA examination in February 2017.  The Veteran reported constant, pressure-like low back pain increasing to severe with activity, but then relieved with rest.  He reported that in the past two years he developed constipation with hard stools and that he believes that this problem is related to his back.  He denied flare-ups or incapacitating episodes.  Passive and active range of motion testing revealed forward flexion to 90 degrees; extension to 15 degrees with pain; and right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation to 30 degrees.  The Veteran's abnormal range of motion contributed to functional loss in that the decreased range of motion limited overhead work.  Pain was noted with extension, but the pain did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain and no evidence of pain with weight bearing or non-weight bearing.  There was no additional loss of function or range of motion after three repetitions.  The examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time or during flare-ups.  There was no evidence of guarding or muscle spasm.  The examiner indicated that less movement than normal was an additional factor contributing to the Veteran's disability.  Muscle strength testing was normal, and reflex and sensory examinations were normal.  Straight leg raising testing was negative bilaterally.  There was no evidence of radicular pain or signs or symptoms due to radiculopathy.  There was no evidence of ankylosis or IVDS.  The examiner opined that the Veteran's low back disability did not impact his ability to work.  The examiner also opined that the Veteran's constipation was not related to his low back disability because the history and examination revealed nothing consistent with IVDS or radiculopathy, to include loss of sensation.  

The Board also reviewed VA treatment records, which show occasional complaints of low back pain.  See e.g., March 2015 VA Treatment Record; September 2010 VA Treatment Record.

Analysis

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent were not met at any point during the rating period.  

In order to warrant the next higher rating of 20 percent under the General Rating Formula, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  In this case, the evidence does not indicate that forward flexion of the thoracolumbar spine has been limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine has been 120 degrees or less.  Forward flexion was measured at 90 degrees (normal) during the October 2009 and February 2017 VA examinations, and it was measured at 80 degrees during the October 2015 examination.  The Veteran's combined range of motion was measured, at worst, as 160 degrees during the April 2009 VA examination.

Nor does the evidence indicate that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The April 2009, October 2009, and February 2017 VA examiners found no evidence of localized tenderness or pain to palpation and no evidence of guarding or muscle spasm.  Although there was evidence of spasm, tenderness, and guarding during the October 2015 VA examination, it was not severe enough to result in abnormal gait or abnormal spinal contour.  

The evidence also shows that the Veteran's back disability has not been manifested by favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, as defined in the notes to the General Rating Formula.  Accordingly, a rating greater than 10 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.

In reaching this determination, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§4.40 and 4.59, as well as the holding in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. §4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 471, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. §4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  Deluca v. Brown, 8 Vet. App. 202 (1995).  For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The Board notes that the evidence indicates that the Veteran's forward flexion was noted to be at 85 degrees, with pain starting at 85 degrees, in April 2009; 90 degrees (normal), with no pain, in October 2009; 80 degrees, with pain, in October 2015; and 90 degrees (normal), with no pain, in February 2017.  Furthermore, at no time on appeal, even considering evidence of pain, did the Veteran's combined range of motion come close to approximating less than 120 degrees nor did the Veteran exhibit muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  Thus, even with consideration of pain and other such factors, the Board finds that the Veteran's rating of 10 percent adequately encompasses the Veteran's functional impairment during flare-ups and with repeated use over time.  Accordingly, the Veteran's disability picture does not meet or approximate the criteria described for a rating greater than 10 percent under the General Rating Formula based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  However, the Veteran has not been diagnosed with intervertebral disc syndrome, and he has consistently denied incapacitating episodes.  See April 2009 VA Examination; October 2009 VA Examination; October 2015 VA Examination; February 2017 VA Examination.

The current regulations also allow for separate neurological evaluations, however, the evidence in this case does not allow for additional separate evaluations.  Muscle strength and sensory examinations were all normal, and straight leg raising testing was consistently negative.  Moreover, the October 2015 and February 2017 VA examiners specifically noted that there were no signs or symptoms related to radiculopathy.  The Board notes that the deep tendon reflexes were hypoactive during the October 2015 VA examination; however, VA treatment records show that the Veteran has been diagnosed with diabetic neuropathy.  Furthermore, despite that finding, the October 2015 VA examiner specifically noted no evidence of signs or symptoms due to radiculopathy.  Additionally, there were no noted neurological abnormalities such as bladder problems or erectile dysfunction.  See October 2009 VA Examination.

As noted by the Board in the December 2016 remand, the Veteran reported "problems with bowel habits" during the October 2015 VA examination; however, the examiner indicated that the Veteran did not have any neurologic abnormalities associated with his low back disability.  Accordingly, the Board directed that, on remand, the VA examiner should more clearly indicate all associated neurologic disorders, including bowel impairment.  As noted above, during the February 2017 VA examination, the Veteran reported recent problems with constipation, a symptom he attributed to his low back disability.  However, the VA examiner opined that the Veteran's constipation was not a symptom of the Veteran's low back disability because there was no evidence of IVDS or radiculopathy or other evidence of spinal cord compromise.  Based on the foregoing, the Board finds that a preponderance of the evidence shows that the Veteran does not experience any bowel symptoms that are related to his low back disability.  Accordingly, the Board finds that separate ratings are not warranted for any neurological symptomatology.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran is competent to report his symptoms and credible in his belief that his back disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's back.  Thus, while the Board acknowledges the Veteran's reports of back symptomatology, especially exacerbations of back pain, the evidence in this case shows that the 10 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.

The Board has also considered whether staged ratings are necessary during the appeal period.  However, based on the facts found, the Board finds that the 10 percent rating assigned for the Veteran's back disability is appropriate for the entire period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the foregoing reasons, the Board finds that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. TDIU

A TDIU claim was inferred as a part of the Veteran's current appeal of an initial rating for a low back disability.  See Rice v. Shinseki, 22 Vet. at 447, 454.  As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is the Veteran's low back disability.  See id, at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran does not meet the percentage standards for a TDIU under 38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16(b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extra-schedular consideration.  The key determination, then, is whether the Veteran is unemployable.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

In the present case, the AOJ sent the Veteran a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) in December 2016.  The Veteran did not complete the VA Form 21-8940, which would have provided relevant information regarding his claim of entitlement to a TDIU.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  While the above-cited evidence reflects that the Veteran's low back disability may cause some occupational impairment, it has not been persuasively shown to impact him so severely as to completely preclude him from obtaining and maintaining substantially gainful employment.  The October 2015 VA examiner did opine that the service-connected low back disability impacted his ability to work; however, the examiner did not explicitly find an impact that would preclude gainful employment.  Moreover, the October 2009 and February 2017 VA examiners found that the Veteran's low back disability did not impact his ability to work.  Further, a disability rating in itself is recognition that the ability to work is impaired.  38 C.F.R. § 4.1 (2016).

Moreover, because the Veteran failed to provide the requested VA Form 21-8940, the Veteran's file lacks specific information about how the Veteran's service-connected low back disability renders him unemployable.  There is no evidence of when (or if) the Veteran became unemployed, and there is very limited information regarding his past employment experience and educational background.  While the Board has tried to obtain additional evidence, the Veteran has not provided it.  Given this, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain gainful employment due solely to his service-connected low back disability.

In summary, the evidence of record does not persuasively show that the Veteran is unable to maintain substantially gainful employment due solely to his service-connected low back disability.  Therefore, the Board declines to refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).


ORDER

Entitlement to a disability rating in excess of 10 percent for fracture and degenerative joint disease lumbar spine is denied.

Entitlement to a TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


